Non-Responsive Amendment
The reply filed on 11/8/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):   according to MPEP 706.07(h) which relates to request for continued examination (RCE) practice, an Applicant cannot file an RCE to obtain continued examination on the basis that the claims now being presented for examination are independent and distinct from the claims previously presented and exampled.  In particular, the claims presented previously and examined were directed to a self-immolative enzyme activated contrast agent composition (e.g., see paragraph [0080] in Applicant’s published application, US 2020/0009271).  The amended invention is different from that previously presented because it is directed to an enzyme activated contrast agent in general as evidenced by the removal of ‘self-immolative’ in independent claim 1, lines 5 and 15; claim 16, line 4.  The claims previously present were an embodiment consistent with page 8, paragraph [0080], of US 2020/0009271.  See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 3, 2022